Case 18-30848-acs         Doc 28      Filed 11/01/18     Entered 11/01/18 13:46:08         Page 1 of 1



                       IN THE UNITED STATES BANKRUPTCY COURT
                                Western District of Kentucky

In the Matter of:                                       }
                                                        }        Case No. 18-30848
James A. Wells                                          }
                                                        }        Chapter 13
                                                        }
Debtor                                                  }

                            AMENDED ORDER OF CONFIRMATION

        This matter having come before the Court upon the Motion of the Debtor, and this Court being

otherwise sufficiently advised,

        IT IS HEREBY ORDERED that the Debtor's Motion is GRANTED, and that the Order of

Confirmation entered on April 26, 2018, is hereby amended to increase the claim of Freedom

Mortgage Corporation, Bankruptcy Department, 10500 Kincaid Drive, Suite 300, Fishers IN 46037,

from the amount of $0.00 at 0% interest to the amount of $1,674.15 at 0% interest.

        IT IS FURTHER ORDERED that the Debtor’s Motion is GRANTED, and that the Order

of Confirmation entered on April 26, 2018, is hereby amended to reflect that the Army & Force

Exchange Services (claim no. 6) shall be paid outside the plan, direct by the Debtor.

        A copy of this Order is mailed to the Debtor, Counsel for Debtor, the Trustee and to all

scheduled creditors and parties in interest.

Submitted by:

Julie Ann O’Bryan
Counsel for Debtor
1717 Alliant Ave. Ste. 17
Louisville, KY 40299
Phone: (502) 339-0222
                                                   Dated: November 1, 2018
Fax: (502) 339-0046
rebecca@obryanlawoffices.com
